EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Sosenko on 6/29/2021.

The application has been amended as follows:
Claim 1 has been cancelled.
Claim 2, line 1, replaced "claim 1" with --claim 7--. 
Claim 3, line 1, replaced "claim 1" with --claim 13--. 
Claim 4, line 1, replaced "claim 3" with --claim 7--. 
Claim 5, line 1, replaced "claim 3" with --claim 7--. 
Claim 6, line 1, replaced "claim 3" with --claim 7--. 
Claim 7:
“A pipe coupling for connecting a pipe, comprising a pipe, a pipe union, and a clamping element,
wherein the pipe exhibits at least one connecting section and a terminal abutting face,
wherein the connecting section is formed in an end region of the pipe,

wherein a sealing connection between the pipe and the pipe union is created in that the connecting section is clamped between the pipe union and the clamping element, 
wherein the abutting face exhibits a sealing protrusion, and that the sealing protrusion is formed as a local prominence in the abutting face,
wherein the sealing protrusion being formed in an edge area of the abutting face at a radially outlying area thereof,
wherein the sealing protrusion exhibits a first flank and a second flank, and that the first flank and the second flank approach one another in the direction of a peak of the sealing protrusion wherein the first flank has a convex curve and/or the second flank has a concave curve.”
Claim 8 has been cancelled.
Claim 9, line 1, replaced "claim 1" with --claim 7--. 
Claim 10, line 1, replaced "claim 1" with --claim 7--. 
Claim 11, line 1, replaced "claim 1" with --claim 7--. 
Claim 12, line 1, replaced "claim 1" with --claim 7--. 
Claim 13: 
“A pipe coupling for connecting a pipe, comprising a pipe, a pipe union, and a clamping element,

wherein the connecting section is formed in an end region of the pipe,
wherein the connecting section exhibits at least one sealing surface inclined relative to a longitudinal axis of the pipe, the pipe union exhibits a receiving section for insertion of at least a part of the connecting section,
wherein a sealing connection between the pipe and the pipe union is created in that the connecting section is clamped between the pipe union and the clamping element, 
wherein the abutting face exhibits a sealing protrusion, and that the sealing protrusion is formed as a local prominence in the abutting face,
wherein the sealing protrusion being formed in an edge area of the abutting face at a radially outlying area thereof,
the sealing surface including at least one smooth area having a surface roughness that is less than a surface roughness of at least one area of the sealing surface adjacent to the smooth area.”
Claim 16, line 1, replaced "claim 1" with --claim 7--. 
Claim 17, line 1, replaced "claim 1" with --claim 7--. 
Claims 18-24 have been cancelled.
Claim 25, line 1, replaced "claim 1" with --claim 7--. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679